                 Case 1:19-cr-00869-ER Document 117 Filed 09/22/21 Page 1 of 1




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com


          September 22, 2021


          Via ECF

          Honorable Edgardo Ramos
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                         Re:    United States v. Neil Cole, 19 Cr. 869 (ER)

          Dear Judge Ramos:

                         We represent Neil Cole in the above-captioned matter. In connection with
          Mr. Cole’s Motion to Compel the Government to Immunize Certain Witnesses, and
          pursuant to the Protective Order filed in this case (ECF No. 15 ¶ 9), we respectfully
          request permission to (i) file Exhibits A–C under seal; and (ii) redact portions of Exhibit
          D to the motion.

                        We are providing to Your Honor’s chambers and to the government
          unredacted copies of the filing.

                                                  Respectfully submitted,


                                                  /s/ Richard C. Tarlowe
                                                  Richard C. Tarlowe
